Exhibit 10.41
 
SECOND AMENDMENT TO OFFICE LEASE AGREEMENT



THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (“Amendment”) is made as of this
31st day of July 2009, by and between LJ BALBOA, LP, a California limited
partnership (“Landlord”), and DOT VN, INC., a California corporation (“Tenant”).


RECITALS


A,           Landlord, as successor-in-interest to Wood Creek Associates LLC and
Tenant are parties to an Office Lease Agreement dated June 2006 for certain real
property commonly known as Suite 114 of the building located at 9449 Balboa
Avenue, San Diego, California, the size being approximately 3,148 rentable
square feet (the “Premises”); and subsequently amended the Office Lease
Agreement on July 1, 2008 (the “First Amendment to Lease”).


B.           Landlord and Tenant desire to further amend the Office Lease
Agreement to extend the Lease.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:


1.           Effective Date.  The Effective Date of this Second Amendment shall
be September 1, 2009 (“Effective Date.”).


2.           Term:  The Term of the Office Lease Agreement shall be extended for
a period of thirteen (13) months, commencing on September 1, 2009.


3.           Base Rent.  The schedule of Base Rent, as set forth in Paragraph
I.D, Page 1, of the Office Lease Agreement, is revised to reflect, in accordance
with this Second Amendment, that as of the Effective Date, the Base Rent shall
be as follows:


Period
Monthly Base Rent
09/01/09 – 10/31/09 (2 Months)
$3,305.40
11/01/09 – 03/31/10 (5 Months)
$6,610.80
04/01/10 – 09/30/10 (6 Months)
$6,799.68

 
4.           Improvements.  The Landlord agrees to re-balance the HVAC units as
necessary within the Premises.


5.           Full Force and Effect.  Except as expressly modified hereby, the
Office Lease Agreement shall remain unchanged and in full force and effect.  All
references, herein and in the Office Lease Agreement and First Amendment, shall
mean, unless the context clearly indicates to the contrary, the Office Lease
Agreement as amended by this Second Amendment.  Defined terms used herein shall
have the meaning set forth in the Office Lease Agreement, unless a contrary
meaning is contained in the First Amendment or in this Second Amendment.


 
 

--------------------------------------------------------------------------------

 
 
6.           No Oral Agreements.  The Office Lease Agreement, the First
Amendment and this Second Amendment contain all of the agreements of the parties
with respect to the matters set forth herein, except for those terms and
conditions, incorporated herein by reference.  There are no oral agreements or
understandings between the parties hereto affecting the Office Lease Agreement,
the First Amendment or this Second Amendment.  Neither the Office Lease
Agreement, the First Amendment, nor this Second Amendment can be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement or any waiver, change, modification or discharge is
sought.


7.           Successors and Assigns.  This Office Lease Agreement, as amended
hereby, shall apply to and bind Landlord and Tenant and their respective
successors and assigns.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date first set forth above,
 
LANDLORD:
Dated:  ____________          
LJ BALBOA, LP
a California limited partnership
         
 
By:
/s/       
Kathleen Nelson, Controller/Property Manager
444 Camino Del Rio South, Suite 101
San Diego, CA  92108
Notices:  Attention to Jan Gilbert/United Hansel Mgmt.
 

 
 
TENANT:
Dated:  August 6, 2009          
Lessee:  DOT VN, INC.
a California corporation
         
 
By:
/s/ Lee Johnson      
Lee Johnson, President
9449 Balboa Avenue, Suite 114
San Diego, CA  92123
 